DETAILED ACTION
Status of the Claims
Claims 1, 4-8, 11-15, and 19 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 09/20/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejection under 35 U.S.C. 112(a) for introducing New Matter is currently withdrawn in light of amendments.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Koyabashi et al., Yu et al., and Inan et al.
Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al. (Journal of Bioscience and Bioengineering, 2000, 89(1):55-61, of record) in view of Yu et al. (Appl Biochem Biotechnol, 2015, 175:535–548, of record) and further in view of Inan et al. (Biotechnology and Bioengineering, 2005, 93(4):771-778, of record). 
Regarding claims 1(in part), 6, 8(in part), and 13, Koyabashi teaches a method for expressing recombinant human serum albumin (rHSA) in Pichia pastoris (e.g. as per the Title and throughout), wherein the rHSA is on a plasmid (e.g. as per the MATERIALS AND METHODS section).
claims 1, 4-5, 8, and 11-12.  
Specifically, regarding claims 1 and 8, Yu teaches co-expression of HAC1, stating that “There is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris (e.g. as per p. 540), and specifically relating to HSA, states that “The over-expression of the HAC1 gene can significantly augment the production of the endogenous converting enzyme in S. cerevisiae.  The over-expression of the mature HAC1 mRNA can induce the production of a variety of molecular chaperones, enhancing the secretory production of rHSA, GM-CSF, and transferrin to various degrees. The expression of the HAC1 gene from S. cerevisiae in P. pastoris can also increase the amount of heterologous proteins secreted to some extent” (citations removed).  
Regarding claims 4 and 11, Yu explicitly teaches the co-expression of HAC1 or PDI with a heterologously expressed protein to increase product production (as above) and teaches that “it was also found that combining the action of different molecular chaperones, such as YDJ1p/PDI, YDJ1p/Sec63, or Kar2p/PDI, could further improve secretory production of the heterologous protein by 6–8-fold, exhibiting a synergistic effect” (as per p. 538), therefore, the combination of HAC1 and PDI would have been obvious to one of ordinary skill in the art.  Not only does Yu recommend the combining of expression-enhancing factors, but it has been well established that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR, 550 U.S. at 416, 82 USPQ2d at 1395, as recited in MPEP 2143(I)(A).
Regarding claims 7 and 14, Inan teaches co-expression of protein disulfide isomerase (PDI) as an expression promoting factor gene in Pichia pastoris on a plasmid (e.g. as per Figure 1).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express HAC1 and PDI as per Yu from a plasmid as per Inan when overexpressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Yu teaches that co-expression of PDI can potentially help increase expression of heterologous genes (e.g. as per the Endoplasmic Reticulum Resident Proteins and their Effect on the Folding and Processing of Heterologous Proteins section) and even mentions the desire to increase expression of rHSA in P. pastoris (e.g. as per the Conclusions and Perspectives section), which is particular interest to Koyayashi, since they are trying to maximize the amount of rHSA expressed due to the very large demands for the protein worldwide (e.g. as per the opening paragraph of Koyayashi).  However, while Yu teaches and suggests the probable benefits of co-expressing HAC1 and PDI, the reference is silent on exactly how one would express them in P. pastoris (for example, on a plasmid).  Inan similarly teaches that the co-expression of PDI helps enhance protein secretion when recombinantly expressed in P. pastoris, and teaches that one can co-express PDI on a plasmid (e.g. as per Figure 1).  Further, as per MPEP KSR that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Inan, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
One of ordinary skill in the art would have had a reasonable expectation of success, since Yu explicitly teaches that co-expression of the HAC1 and PDI protein expression enhancing elements, alone or in combination, will generally increase expression of heterologous proteins in P. pastoris.
***
Response to Arguments
The 09/20/2021 remarks argue: no reasonable expectation of success.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, page 6 of the remarks state “Kobayashi in its entire disclosure does not teach or suggest any rHSA expression promoting factor”.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Kobayashi is relied upon for its teachings of recombinantly expressing rHSA in P. pastoris, and the desire in the field to increase yields of said rHSA.
Next, page 6 of the remarks cites Yu as stating “whether the over-expression of the HAC1 gene can significantly improve the ability of P. pastoris to produce heterologous proteins remains to be confirmed...” and  that “the secretory production of various fused pharmaceutical polypeptides/proteins exhibits considerable differences even when they are expressed using the same vector and host system."  Applicant then concludes from this that “Yu is clearly skeptical about whether coexpressing HAC1 can enhance heterologous protein production in P. pastoris” (emphasis in original) and that “those skilled in the art in view of Yu would not have a reasonable expectation of success regarding coexpressing HAC1 and rHSA to enhance rHSA production.”  
These arguments have been carefully considered, but are not persuasive.  First, it is noted that the very next sentence in Yu states “[i]t is worth investigating whether the HAC1 gene can improve the secretory production of heterologous proteins under the control of various promoters” (as per page 540), providing explicit motivation to co-express HAC1 when expressing heterologous proteins in P. pastoris.  Also, as per MPEP 2143.02(II), “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required.”  Yu is teaching that co-expression of HAC1 and/or PDI are generally known to increase heterologous expression of proteins in P. pastoris, although it should be assessed with each protein that is being sought to overexpress.  Applicant appears to be equating a lack of absolute predictability with a reasonable expectation of success, wherein the former (i.e. absolute predictability) is not a requirement for obviousness.  Yu uses language such as “[t]here is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris” (as per page 540), “[i]t is worth investigating whether the HAC1 gene can improve the secretory production of heterologous proteins under the control of various promoters” (also as per page 540), and “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed), which is clearly consistent with a reasonable expectation of success.  
Next, the remarks state “With respect to PDI, Yu is also silent about whether it can be used to enhance rHSA expression. Therefore, by the same reasons as above, those skilled in the art in view of Yu would not have a reasonable expectation of success regarding coexpressing PDI and rHSA to enhance rHSA production.”  As quoted in the previous paragraph, Yu specifically states that co-expression of PDI in P. pastoris “could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed).  It is true that Yu does not explicitly state that co-expression of PDI with rHSA in P. pastoris will increase rHSA production with absolute certainty and absolute predictability, however, Yu does makes a strong suggestion to co-express PDI when producing and secreting heterologous proteins in P. pastoris since it could lead to a very significant increase in yield.   
Next, the remarks on page 7 submit the Damasceno reference to support Applicant’s argument of a lack of a reasonable expectation of success in co-expressing P. pastoris to increase heterologous production of rHSA.  Applicants cite the reference, which shows that when Damasceno that “cooverexpression of PDI had no apparent effect on secretion of A33scFv," and "[i]n cells cooverexpressing BiP and PDI, A33scFv secretion did not increase and protein levels remained the same as the control strain."  Further, in another reference cited by Applicant (Liu), it was found that in Liu’s very specific use case, using an engineered P. pastoris, to express [a-glucosidase] AGL, showed an inhibition in the growth of the engineered P. pastoris.  Finally, Applicant cite CN104152484A, which showed those inventors co-expressed HAC-1 and PDI together and found no effect on the expression level of the specific heterologous protein they were attempting to make.  With these three references, Applicant concludes that one of ordinary skill in the art “would have been taught away from using PDI and HAC1 together to enhance rHSA production in P. pastoris”.
These references are arguments have been carefully considered, but are not persuasive.  Again, while these references support a conclusion that there is no absolute predictability, they do not support concluding a lack of a reasonable expectation of success, and certainly do not “teach away” from combining the references as in the obviousness rejection, above.  First, it is noted that both the Damasceno and Liu references had predicted that co-expression of HAC1 and/or PDI would increase production of their heterologous proteins.  Damasceno (on page 388) states that “PDI orBiP-PDI cooverexpression did not have the same positive effects as BiP alone, and the levels of A33scFv remained the same as the control (GS200-A33scFv).  These results were unexpected” since “previous studies showed that the overexpression of PDI leads to an increase in secreted recombinant proteins, including scFv, in both P. pastoris and S. cerevisiae” (emphasis added).  Similarly, Liu states (on page 534) that “[i]t has previously been demonstrated that overexpression of protein disulfide isomerase (PDI), which is an essential eukaryotic protein from the thrioedoxin super family that catalyzes the oxidation, reduction, and isomerization of disulfide bonds, resulted in the increased secretion of various heterologous proteins in P. pastoris including malaria vaccine candidate, bovine follicle-stimulating hormone and single chain antibody fragments” (emphasis added).  Liu further states that “it was found that PDI coexpression decreased AGL expression when compared to that of control … [t]his result was unexpected” (as per page 538).  Thus, it is clear that based on previous studies, wherein HAC1 and/or PDI co-expression had routinely and consistently increased yields of heterologously expressed secreted proteins (note that rHSA expressed in P. pastoris is secreted), that in these two limited cases, co-expression was not useful.  Again, while this may support a lack of absolute predictability, the totality of evidence herein clearly supports a reasonable expectation of success in combining the recited references, above, to arrive at (and render obvious) the instantly claimed invention.  

Koyabashi et al., Yu et al., Inan et al., and Ahmad et al.
Claims 1, 4-8, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al. (Journal of Bioscience and Bioengineering, 2000, 89(1):55-61, of record) in view of Yu et al. (Appl Biochem Biotechnol, 2015, 175:535–548, of record), further in view of Inan et al. (Biotechnology and Bioengineering, 2005, 93(4):771-778, of record), and further in view of Ahmad et al. (Appl. Microbiol. Biotechnol., 2014, 98:5301-5317, of record).
claims 1, 4-8, and 11-14, however, it is noted that the references are silent on the co-expression of PPI with PDI as set forth in claims 15 and 19.
Ahmad teaches that “Commonly used strategies to overcome such secretory bottlenecks comprise the overexpression of folding helper proteins like BiP/Kar2p, DnaJ, PDI, PPIs and Ero1p or, alternatively, overexpression of HAC1, a transcriptional regulator of the UPR pathway genes” (e.g. as per page 5306).  
Not only does Yu recommend the combining of expression-enhancing factors, but it has been well established that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395, as recited in MPEP 2143(I)(A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the heterologous protein expression enhancing elements taught by Yu, Inan, and Ahmad in the rHSA expression in P. pastoris as per Koyabashi.
One of ordinary skill in the art would have had a reasonable expectation of success, since Yu and Ahmad explicitly teach that these elements (e.g. PPI and PDI, among others) alone and in combination can increase expression of heterologous proteins in P. pastoris.
***
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, page 8 of the remarks states “Similarly, with respect to the combination of PDI and PPI, none of the cited references teaches that PDI or PPI may have a beneficial effect in enhancing rHSA expression in P. pastoris, and none of the references suggests combining PDI and PPI for enhancing rHSA expression in P. pastoris.”  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Next, the remarks state “Given the above evidence showing that the results of heterologous protein expression in P. pastoris are highly protein-specific and unpredictable, and in particular that PDI alone or combined with other expression promoting factors can have no effect or even an adverse effect on heterologous protein expression, those skilled in the art would not have a reasonable expectation of success in combining PDI and PPI for expressing rHSA in P. pastoris.”  To the extent that Applicant is merely repeating their previous arguments, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  


  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639